Filed Pursuant to Rule 424(b)(3) Registration No. 333-155428 SUPPLEMENT NO. 1 DATED OCTOBER 20, 2009 TO THE PROSPECTUS DATED JUNE 8, 2009 REDWOOD MORTGAGE INVESTORS IX, LLC This Supplement No. 1 updates the prospectus, dated June 8, 2009, of Redwood Mortgage Investors IX, LLC, a Delaware limited liability company.Important additional information regarding the company and the risks involved in investing in the company are contained in the prospectus.You should carefully read the prospectus along with this supplement.Unless otherwise defined in this supplement, all capitalized terms used have the meanings given them in the prospectus. The purpose of this supplement is to describe the following: · the status of the offering of units in the company · additional suitability standards applicable to investors in Alabama, Michigan, Ohio and Oregon · updated disclosure regarding certain risk factors associated with investing in the units · additional disclosure regarding current economic trends affecting our business · supplemental information regarding our reserve liquidity fund · supplemental information in the “Management” section · revised subscription agreement There is a high degree of risk associated with investing in the units.See “Risk Factors” beginning on page 18 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if the prospectus or this supplement is truthful or complete.Any representation to the contrary is a criminal offense. Status of the Offering We commenced the initial public offering of our units on June 8, 2009.Until subscriptions for at least 1,000,000 units ($1,000,000) in the primary offering were received and accepted by us, all subscription payments were placed in an account held by the escrow agent, California Bank & Trust, in trust for the benefit of subscribers. On October 5, 2009, we accepted subscriptions for, and held an initial closing on the sale of, 1,012,591.19 units in the primary offering and the escrow agent released subscription proceeds in the amount of $1,012,591.19. Investor Suitability Standards The section entitled “INVESTOR SUITABILITY STANDARDS—Minimum Suitability Standards” beginning on page 1 of the prospectus is hereby amended and restated in its entirety as follows: Minimum Suitability Standards We have established a minimum suitability standard which requires that you have either: ·a net worth (exclusive of home, furnishings and automobiles) of at least $70,000 plus an annual gross income of at least $70,000;or 1 ·irrespective of annual gross income, a net worth of $250,000 (determined with the same exclusions). In the case of sales to fiduciary accounts, such conditions must be met by the fiduciary, by the fiduciary account or by the donor who directly and indirectly supplied the funds for the purchase of units. We have established these standards because the purchase of units is an illiquid investment.You will be required to represent to us that: ·you comply with the applicable standards; or ·you are purchasing in a fiduciary capacity for a person meeting such standards; or ·the standards are met by a donor who directly or indirectly supplies the funds for the purchase of units. Several states have established suitability requirements that are more stringent than the standards that we have established and described above.Units will be sold only to investors in these states who meet the special suitability standards set forth below. Alabama – In addition to our standard suitability standards, investors in Alabama must have a liquid net worth of at least ten times their investment in our units and any other similar investments (exclusive of such investor’s home, furnishings and automobiles). California – Investors in California must have (exclusive of such investor’s home, furnishings and automobiles) (a) a gross annual income of not less than $65,000 and a liquid net worth of not less than $250,000, or (b) a liquid net worth of at least $500,000.In addition, investors in California must have an individual net worth of at least ten times their investment in our units (exclusive of such investor’s home, furnishings and automobiles). Michigan – In addition to our standard suitability standards, an investment in our units, together with any investment in our affiliates, by a Michigan investor may not exceed 10% of the liquid net worth (exclusive of such investor’s home, furnishings and automobiles) of that investor. Ohio – Investors in Ohio must have (exclusive of such investor’s home, furnishings and automobiles) (a) an annual gross income of at least $70,000 and a net worth of at least $100,000, or (b) irrespective of annual gross income, a net worth of at least $250,000.In addition, an investment in our units, together with any investment in our affiliates, by an Ohio investor may not exceed 2% of the liquid net worth (exclusive of such investor’s home, furnishings and automobiles) of that investor. Oregon – In addition to our standard suitability standards, investors in Oregon must have a net worth (exclusive of such investor’s home, furnishings and automobiles) of at least $250,000.In addition, an investment in our units, together with any investment in our affiliates, by an Oregon investor may not exceed 10% of the net worth (exclusive of such investor’s home, furnishings and automobiles) of that investor. 2 Our managers and each person selling units on our behalf, including the participating broker-dealers, will make every reasonable effort to determine that each prospective investor complies with the investor suitability standards.We will not accept subscriptions from you if you are unable to represent in your subscription agreement that you meet such standards. Under the laws of certain states, transferees may be required to comply with the suitability standards set forth herein as a condition to substitution as a member in the limited liability company.We will require certain assurances that such standards are met before agreeing to any transfer of the units. You should only purchase units if you have adequate financial means, desire a relatively long term investment, and do not anticipate any need for immediate liquidity. Risk Factors The risk factor entitled “The Reduction in Availability of Mortgage Lending and the Volatility and Reduction in Liquidity in the Financial Markets May Adversely Affect Our Results” on page 28 of the prospectus is hereby amended and restated in its entirety as follows: The Reduction in Availability of Mortgage Lending and the Volatility and Reduction in Liquidity in the Financial Markets May Adversely Affect Our Results In recent years, the mortgage lending industry has experienced significant instability.Due to factors such as defaults on subprime loans and the resulting decline in the market value of such loans, lenders, investors and regulators have questioned the adequacy of lending standards and other credit requirements for mortgage loans in recent years.Deterioration in credit quality among subprime and other nonconforming loans has caused substantially all lenders to eliminate subprime mortgages and most other non-conforming loans.Fewer loan options, stricter loan qualifications and other limitations or restrictions on the availability of those types of financings make it more difficult for some borrowers to finance the purchase of new and existing homes. These factors have reduced the affordability of homes and the pool of qualified homebuyers and made it more difficult to sell to first time and first time move-up buyers which have long made up a substantial part of the affordable housing market. These reductions in demand would increase the likelihood of defaults on our loans and, consequently, reduce our ability to pay distributions to our shareholders, and the duration and severity of the effects remain uncertain. The following new risk factor entitled “A Prior Public Mortgage Program With Similar Investment Objectives Sponsored By Our Managers Is Experiencing Declines in Cash Flows” is hereby inserted on page 28 of the prospectus (as the second risk factor on such page): A Prior Public Mortgage Program With Similar Investment Objectives Sponsored By Our Managers is Experiencing Declines in Cash Flows Due to recent declines in real estate values and limited availability of credit in the current financial markets, and the resulting reduction in demand for real estate acquisition, many existing borrowers are experiencing difficulties in refinancing their loans or selling their properties to repay debt obligations.As a result, many mortgage lenders, including Redwood Mortgage Investors VIII (“RMI VIII”), a prior public mortgage program sponsored by our managers, have been experiencing declines in cash flows from reduced loan payoffs, increased loan delinquencies, and increased needs for cash reserves.RMI VIII’s investmentobjectives and strategy are substantially similar to ours.Like 3 us, RMI VIII makes loans primarily secured by first and second deeds of trust on California real estate, including residential, commercial and multifamily properties, as well as land.From time to time, loan originations in one sector or property type become more active due to prevailing market conditions.As a result, in recent years RMI VIII’s portfolio has become more heavily weighted in residential condominiums and condominium complexes than in other property types.Recovery of the condominium sector of the real estate market is generally expected to lag behind the single-family residential market.Availability of financing for condominium properties has been, and will likely continue to be, severely constricted and difficult to obtain. Faced with an increasing number of borrowers that are unable to meet their repayment obligations over the past year, RMI VIII has entered into an increasing number of workout agreements and filed a greater number of default notices than in the past.A workout agreement allows the borrower to extend the maturity date of the balloon payment and/or allows the borrower to make current monthly payments while deferring for periods of time, past due payments, or allows time to pay the loan in full.By deferring maturity dates of balloon payments or deferring past due payments, however, workout agreements may adversely affect the lender’s cash flow. A foreclosure may result in RMI VIII becoming the owner of the real estate which originally secured the loan. Given the current economic environment, it is anticipated that RMI VIII will acquire more real estate through foreclosures than it has historically.RMI VIII may choose to hold many of the properties it forecloses upon for periods of time rather than immediately selling the properties, particularly where the property has the potential to generate rental income or the value of the property can be enhanced through improvements.In the interim, this will result in RMI VIII being a holder of both debt and equity on California real estate and will require RMI VIII to expend time, effort and resources toward the management of such properties. In response to the above conditions and in an effort to preserve cash for partnership operations in the current economic environment, in March 2009, RMI VIII, suspended payments to withdrawing partners until further notice and has since significantly reduced the amount of distributions made to investors.Redwood Mortgage Investors VIII is unable to predict when suspension of liquidations will be lifted or the payment of distributions will increase, as it will depend on general economic and capital market conditions and recovery of the real estate market.RMI VIII will continue to be affected by these forces until such time as economic conditions improve or stabilize. We may experience declines in cash flow and increases in loan delinquencies similar to that experienced by other mortgage lenders, such as RMI VIII.See “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION – Recent Economic Trends Affecting Our Business” in this Supplement and “PRIOR PERFORMANCE SUMMARY – Liquidity Events; Major Adverse Developments” on pages 57 - 58 of the prospectus. The risk factor entitled “Our Managers Will Make Only a Limited Cash Contribution To Us and We Will Initially Be Thinly Capitalized” on page 31 of the prospectus is hereby moved to page 29 of the prospectus (as the second risk factor under the section entitled “RISK FACTORS—Investment Risks”) and amended and restated in its entirety as follows: 4 Our Managers Will Make Only a Limited Cash Contribution to Us and We Will Initially be Thinly Capitalized In connection with our formation, one of our managers, Gymno Corporation, made a cash capital contribution to us of $10,000.Upon the admission of members pursuant to this offering, we will promptly refund the $10,000 capital contribution to Gymno Corporation, upon which it will be withdrawn as our initial member.Accordingly, we will have an initial capitalization of only $10,000 and consequently will be dependent on our managers for the payment of our organizational and offering expenses until sufficient proceeds are raised in this offering.However, there can be no assurance that our managers will have sufficient funds to financially support us. Given the limited obligation of our managers to make initial and ongoing cash contributions to the company, our ability to adequately capitalize the company will be dependent on our ability to obtain sufficient cash contributions from outside investors in this offering.There is no assurance that we will be able to raise sufficient proceeds in this offering to adequately capitalize the company and to implement our investment strategy or achieve our investment objective. The risk factors entitled “You Must Rely on Our Managers for Management Decisions; You Will Have No Control Over Our Operations” on page 32 of the prospectus, “Because We Do Not Have Independent Directors, Members May Have Less Protection Against Affiliated Transactions and Conflicts of Interests” on page 33 of the prospectus, and “Because We Do Not Have an Audit or Compensation Committee, Members Will Have To Rely On Our Managers, Who Are Not Independent, To Perform These Functions” on page 33 of the prospectus, are each hereby moved to page 30 of the prospectus and inserted immediately following the risk factor entitled “There is No Assurance You Will Receive Cash Distributions”. The following new risk factor entitled “We Will Rely on Independent Broker-Dealers to Sell Units in this Offering” is hereby inserted on page 36 of the prospectus (as the final risk factor under the section entitled “RISK FACTORS – Investment Risks”): We Will Rely on Independent Broker-Dealers to Sell Units in This Offering We are offering the units through selected broker-dealers who are members of FINRA.None of the broker-dealers participating in this offering will be affiliated with our sponsors or our managers.Because we do not have a captive or affiliated broker-dealer that will be exclusively or primarily focused on selling our units, our ability to successfully complete this offering will depend, in large part, on our ability to develop and maintain relationships with a sufficient number of unaffiliated participating broker-dealers.These broker-dealers are engaged in the sale of various securities and investment products beyond those offered by us, including those of competing mortgage programs.In the event we are unable to enter into selling agreements with a sufficient number of qualified participating broker-dealers, or if those participating broker-dealers engaged by us fail to devote sufficient time and attention to the marketing of our units, we may be unable to raise a sufficient amount of funds in this offering as may be necessary to enable us to be successful. Supplemental Information Regarding Current Economic Trends The section entitled “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION” beginning on page 73 of the prospectus is hereby amended by inserting the following new disclosures at the end of such section, on page 78 of the prospectus: 5 Recent Economic Trends Affecting Our Business Once active operations begin, we will make mortgage loans primarily secured by deeds of trust on California real estate.The majority of our lending will be concentrated in the San Francisco Bay Area and its outlying communities.The economic health of California and in particular, the San Francisco Bay Area, plays a significant role in the performance of the local real estate industry, and property values which provide the underlying collateral for our loans.In December 2007, California, along with the rest of the United States, began to experience what has turned out to be the most severe and prolonged economic recession in more than 50 years.The downward trend in economic productivity and the depth of the recession accelerated significantly in the fourth quarter of 2008 when the national gross domestic product declined at an annual rate of 5.4% and continued to decline in the first and second quarters of 2009; at an annual rate of 6.4% and 1.0%, respectively. During this recession, many events have buffeted the United States economy, particularly the financial system and the business sector.These events include, among others:the failure of brokerage firm Lehman Brothers; the forced merger of the brokerage firm Bear Stearns; the governmental bailout of insurance giant AIG; the government takeover of both Fannie Mae and Freddie Mac (the largest holders of residential mortgages in the United States); the merger of Bank of America with Countrywide (the third largest holder of residential mortgages in the United States); the forced merger of Wachovia Bank; the takeovers of over 69 banks by the FDIC in 2009; governmental financial assistance provided to United States automakers; the bankruptcies of Chrysler Corporation and General Motors; and historic write downs of mortgages held by banks.These factors have exposed the financial system to increased risks and decreased consumer confidence. In response to the turmoil in the financial markets and to help bolster the financial system and the economy, the United States government, through the Federal Reserve and Treasury, has adopted many measures.These measures include among others, two financial stimulus packages, enactment of the Troubled Asset Relief Program (TARP) to provide capital to financial institutions, reduction of the Federal Funds Rate to a range of 0.00% to 0.25%, and enactment of the Emergency Economic Stabilization Act.The impact of these actions and future actions will take time to produce positive results. In response to the reduced economic activity, businesses have made significant reductions in their workforces, which have caused an increase in unemployment.Since January of 2008, the national unemployment rate has risen dramatically from 4.9% to 9.5% as of June 2009.Likewise, California’s unemployment rate has increased from 6.1% in January 2008 to 11.6% as of June 2009.The escalation of unemployment has caused borrowers losing jobs to have a difficult time meeting their financial obligations and caused concerns among workers regarding their job security. Both of these factors have lowered overall confidence, particularly as it relates to one’s own financial circumstances. The rise in residential real estate values to all-time highs from 2003 to 2006, and the subsequent steep value declines in many residential real estate markets, have furthered the downturn in consumer confidence and has been a leading cause of the current recession.The median sales price of an existing
